DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (JP 06-258847 A).
Regarding claim 1, Aoyama et al. teach a developer composition ( see abstract, claims and examples) containing ( See paragraphs [0039-0053] and Example 6)  (a) a nonionic surfactant as Emulgen 920 having 16 carbon atoms and (b) anionic surfactant as Monogen Y-500 meets the limitation as recited in the present claims. Considering the examples and comparative examples in the present application, a composition in which (a): (b) is within a range of 25:75-75:25 is provided with an invention-defining feature in which “the brush friction coefficient of an original printing plate surface is 0.60-0.75 [-] as measured in an aqueous developing solution containing 1 mass% of a developing solution composition and 99 mass% of water” in the invention as in claim 1 of the present application. Therefore, it is highly probable that the composition of the invention described in Aoyama et al. is also provided with the abovementioned invention-defining feature.
Although Aoyama et al. do not explicitly recite the HLB value of nonionic surfactant has a value thereof 11 to 16 as instantly claimed, Aoyama et al. recognize that nonionic surfactant has an HLB value of more than 9.0 ( see abstract). It is well-known to one of ordinary skill in the art that Emulgen 920 has an HLB value of 17.2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that the HLB value  of 17.2 (reference) and 16  (instant application) are close and therefore would be expected to perform in the same manner. The same results of the HLB value of  16  as would be expected from the HLB value of  17.2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (JP 2000-282085 A).
Regarding claims 1-3, Ueki et al. teach a developer composition ( see abstract, claims and examples) containing ( See paragraphs [0047-0065] and Example 6)  (a) a nonionic surfactant (C) meets the limitation of nonionic surfactant having HLB value of 11 to 16 as instantly claimed. 
Although Ueki et al. do not explicitly teach the anionic surfactant, Ueki et al. recognize that sodium dodecylbenzene sulfonate or sodium lauryl sulfate can be comprised in the developer composition [0020]. Furthermore, it is well-known to a person skilled in the art that sodium dodecylbenzene sulfonate or sodium lauryl sulfate can be used as anionic surfactant. products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the sodium dodecylbenzene sulfonate or sodium lauryl sulfate according to Ueki et al. is expected to be anionic surfactant. Therefore, a person skilled in the art could easily have conceived of applying, as an anionic surfactant, sodium dodecylbenzene sulfonate or
sodium lauryl sulfate instead of triethanolamine lauryl sulfonate (anionic surfactant H), and in said situation, it is highly probable that the composition of the invention described in  Ueki et al. is also provided with an invention-defining feature in which “the brush friction coefficient of an original printing plate surface is 0.60-0.75 [-] as measured in an aqueous developing solution containing 1 mass% of a developing solution composition and 99 mass% of water”.
In addition, the claim language of  “for a water-developable photosensitive flexographic original printing plate”  is an intended use of the developer composition.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960). 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kita (US 2022/0107563 A1; see abstract, claims and examples) comprising an aqueous developer as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722